Citation Nr: 1816543	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  09-49 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a stomach disability, to include gastritis and gastroesophageal reflux disease (GERD).
	
2. Entitlement to service connection for sleep apnea, to include as a result of service in the Persian Gulf War.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. M. Harris, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1990 to April 1997 and from March 1999 to March 2002.  The Veteran also served in the Texas Army National Guard from February 2006 to July 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 and a December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was scheduled for a videoconference hearing before the Board; however, he failed to show up.  

The appeal of the issue of service connection for sleep apnea is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACTS

Resolving reasonable doubt in the Veteran's favor, gastritis and GERD are attributable to service.


CONCLUSION OF LAW

The Veteran's stomach disability was incurred in active duty service.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  See 38 U.S.C. §§ 5102, 5103(a), 5103A, 5106 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017); See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Nonetheless, the Board is herein granting service connection for a stomach disability.  As such any deficiencies with the duty to assist are harmless.

Legal Criteria and Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110 (2012); 38 C.F.R. § 3.303 (a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records show one treatment note for abdominal pain with nausea and vomiting after receiving an anthrax vaccination.  VA treatment records after service dated March 2008 show that the Veteran endorsed a burning stomach for which he takes "stomach tablets" to relieve the pain.  Since that time, VA treatment records show his consistent reports and complaints of stomach and gastrointestinal problems.

The Veteran was afforded VA examinations in March 2008, February 2011, and October 2017 for his stomach condition.  At the time of the March 2008 VA examination, the Veteran reported having stomach problems for a year.  After an examination of the Veteran and upon review of the claim file, the examiner provided a diagnosis of gastritis.  At the time of the February 2011 examination, the examiner noted findings of a January 2008 endoscopic examination which included a diagnosis of active gastritis with many H. pylori.  At the time, the examiner diagnosed the Veteran with GERD.  The examiner endorsed an onset date of 2007 for the diagnosis.  The examiner opined that the Veteran has overlapping gastric symptoms between GERD and gastritis and that it is not clinically possible to determine if actual symptoms are related to GERD or to gastritis based on this examination.  At the October 2017, the examiner noted a diagnosis of GERD as of 2007.  

Based on review of the above and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for a stomach disability manifested by gastritis and GERD.  Indeed, the Veteran is competent to report that he had stomach problems in service and since service.  He has also been consistent in so reported.  Moreover, the three VA examinations of record note a diagnosis of gastritis and/or GERD as of 2007, the same year the Veteran separated from service.  Finally, as early as January 2008, the Veteran was diagnosed with active gastritis noted on examinations resulting from the Veteran's reports of stomach problems in service and since service.  

Considering the Veteran's competent reports of stomach problems in service and since service, and the proximity of the diagnoses of GERD and gastritis to the Veteran's separation from service, the Board finds that service connection is warranted.  

The Board is aware of the October 2017 VA examiner's opinion that the Veteran's GERD was most likely caused by a hiatal hernia rather than the anthrax vaccination in service as claimed by the Veteran.  However, the fact remains that the diagnosis of GERD has been recognized to have existed since 2007 the same year the Veteran separated from service and gastritis was diagnosed within six months from service.  As such, regardless of the October 2017 opinion, the Board cannot fully disassociate the GERD and gastritis diagnoses from service and the Veteran's competent reports of stomach problems therein.

In sum, the Board finds that resolving reasonable doubt in the Veteran's favor, service connection for a stomach disability manifested by gastritis and GERD is warranted.  


ORDER

Service connection for a stomach condition manifested by gastritis and gastroesophageal reflux disease (GERD) is granted.


REMAND

The Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War.  In June 2017, the Veteran was provided VA medical examinations to determine the nature and etiology of his diagnosed asthma and to determine if it was incurred in, or caused or aggravated by Gulf War hazards during service.  In a July 2017 rating decision, the RO granted service connection for asthma due to Gulf War environment based the June 2017 VA examinations linking the Veteran's respiratory issues to Gulf War exposure. 

In October 2017, the RO requested a new medical opinion for the Veteran's diagnosed sleep apnea to determine if his diagnosed sleep apnea is at least as likely as not due to respiratory changes caused by Gulf War exposure.  As such, in October 2017, the Veteran was provided a new VA examination for his sleep apnea. 

In this regard, the Board notes that the October 2017 VA examiner provided an opinion that the sleep apnea is not due to the respiratory changes caused by Gulf War exposure, and that it is due to a physical obstruction in the airway.  However, an opinion as to aggravation was not provided.  As such, a new opinion is needed.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a new VA examination to determine the nature and etiology of his sleep apnea and to address any potential connection between the Veteran's sleep apnea and his exposure to Gulf War environmental hazards.  The claim file must be made available to the examiner for review.  Review of the entire claim file is requested.  After an examination of the Veteran, the examiner should provide an opinion as to whether the currently diagnosed sleep apnea was incurred in or aggravated by service; or in the alternative, whether it was caused by or aggravated beyond its natural progression by the service connected asthma due to exposure to Gulf War environmental hazards.

A detailed and complete  rationale must be provided for all opinions expressed.  If the requested opinion cannot be rendered without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  


If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


